OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


               OFFICIAL BUSINESS?!                                         ,c             ^
               STATE OF TEXAS'^                                                 21 *   sa«7/roga»jn.
                                                                                                s» niNrv bowes

               PENALTY FOR C--:?''                                        02 1M                  3               ss
 3/17/2015     PRIVATE USE »':>• -Sas                                     0004279596              MAR 20    2015
 RIVERA, DOUGLAS WILMERffTr. CfcfNo^f                                 (25\ MAILED fromWR-82-,969s03
 On this day, this Court has granted the trial court's request for an extension of timev-
 pursuant to T.R.A.P. 73.5. The cle'rkVrecqrd containing the 11.07 writ application
 is due in this Court on Tuesday, May 5','Ml 5.
                                                                                        Abel Acosta, Clerk


                               DOUGLAS WILMER RIVERA
                                                                                                                      S
                               JEFFERSON COUNTY CORRECTIONAL FACILITY
                               TDC# 1760730
                               P. O. BOX 26007
                               BEAUMONT, TX 77720

SAUIBS3B          ?20          l.,*lliiil,Miii,ii,*i**l,ili***,,ir,,i,»ili,,,"*,l,l*iili,l*lm